IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE


                   RONALD L. DAVIS v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Maury County
                             No. 9444    Jim T. Hamilton, Judge



                   No. M2003-02302-CCA-R3-CO - Filed September 2, 2005


The Petitioner, Ronald L. Davis, appeals the trial court’s denial of his petition for writ of error coram
nobis. The State has filed a motion requesting that this Court affirm the trial court’s denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. We find the State’s motion has merit.
Accordingly, the motion is granted and the appeal is affirmed pursuant to Rule 20, Rules of the Court
of Criminal Appeals.

 Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES, and
JERRY L. SMITH , JJ, joined.

Ronald L. Davis, pro se.

Paul G. Summers, Attorney General and Reporter; Michelle Chapman McIntire, Assistant Attorney
General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

         On June 3, 1982, the Petitioner was convicted of aiding and abetting second degree murder,
and he was sentenced to ninety-nine years. On October 18, 2001, the Petitioner filed a petition for
writ of error coram nobis contending that his trial counsel had a conflict of interest in representing
him because trial counsel was also employed as a city attorney. Further, the Petitioner claimed that
the jury foreperson failed to sign the Petitioner’s indictment. On September 12, 2003, the trial court
dismissed the Petitioner’s petition finding that there was no evidence presented to establish that the
Petitioner’s trial counsel had a conflict of interest, and, further, there was no proof of prejudice. The
trial court also concluded that there was no proof concerning the jury foreperson’s failure to sign the
indictment, and, if such failure existed, it would result in harmless error. The Petitioner filed his
notice of appeal on September 16, 2003.
        The Petitioner now appeals and contends that the trial court erred in denying his petition for
writ of error coram nobis. The State contends that the petition for writ of error coram nobis was filed
outside the one year statute of limitations. Further, the State asserts that the Petitioner’s claims do
not raise allegations of newly discovered evidence to negate his guilt. We agree with the State.

         A petition for writ of error coram nobis relief must be filed within one year of the time
judgment becomes final in the trial court. See Tenn. Code Ann. § 27-7-103. Based on the record,
it is clear that the Petitioner’s petition was filed several years after the statute of limitations had run.
However, due process may require that the statute of limitations for filing a petition for writ of error
coram nobis be tolled. See Workman v. State, 41 S.W.3d 100, 103 (Tenn. 2001). The Petitioner has
failed to state any ground for which the statute of limitations should be tolled. Further, the claims
the Petitioner now raises are not cognizable within a petition for writ of error coram nobis. In
Tennessee, a writ of error coram nobis should be granted when “subsequently or newly discovered
evidence . . . may have resulted in a different judgment, had it been presented at trial.” Tenn. Code
Ann. § 40-26-105 (2003); Workman, 41 S.W.3d at 104. The Petitioner’s claims do not raise such
evidence and, we conclude, therefore, that the trial court properly denied the relief sought by the
Petitioner.

        Similarly, if we were to treat this as a petition for post-conviction relief, the Petitioner’s
claims are time-barred. The Petitioner filed his petition beyond that time allowed by the statute, and
none of the exceptions to this time limit apply in this case. See Tenn. Code Ann. § 40-30-102(b).
Under the Post-Conviction Procedure Act, exceptions to the statute of limitations are set forth.
These exceptions include: (1) claims based upon a new rule of constitutional law applicable to a
petitioner’s case; (2) claims based upon new scientific evidence showing innocence; and (3) claims
based upon sentences that were enhanced because of a previous conviction and the previous
conviction was subsequently found to be illegal. See Tenn. Code Ann. § 40-30-102(b)(1)-(3) (2003).
The Petitioner has failed to assert any of these exceptions for tolling the statute. He cites no new
constitutional rule, refers to no new scientific evidence, and makes no claim that an earlier
conviction has been overturned. See Tenn. Code Ann. § 40-30-106(g) (2003). Thus, no grounds
exist as an exception to the statute of limitations.


       Accordingly, the State’s motion is hereby granted. The judgment of the trial court is affirmed
in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                          ___________________________________
                                                          ROBERT W. WEDEMEYER, JUDGE




                                                    -2-